               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 18-0576-01CCC
vs
1) DAVID MOREL MARTINEZ
Defendant


                                 ORDER

     Defendant’s Motion to Restrict Document (d.e. 65) filed May 10, 2019 is
GRANTED. Defendant’s Motion Requesting Order (d.e. 66) filed May 10, 2019
is MOOT.
     Having considered the Report and Recommendation filed on May 15,
2019 (d.e. 75) on a Rule 11 proceeding of defendant [1] David Morel Martínez
before U.S. Magistrate-Judge Bruce J. McGiverin on May 10, 2019, to which
no objection has been filed, the same is APPROVED.              Accordingly,
defendant’s guilty plea is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.
     This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report on May 10, 2019. The sentencing hearing
is set for AUGUST 8, 2019 at 1:30 PM.
     The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the Presentence Report, the Addendum to said Report
must specifically identify any unresolved objections, the grounds for the
CRIMINAL 18-0576-01CCC                  2

objections, and t he U.S. Probation Officer’s comments on them, as required
by Fed. R. Crim P. 32(g). The party that raised the unresolved objections
shall, within twenty-four hours after the Addendum is disclosed, state in
writing whether it will insist that the unresolved objections be ruled upon by the
Court. Failure to do so will be deemed by the Court as a withdrawal of the
unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on May 31, 2019.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
